 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS MANUEL GARCES,                                No. 2:17-cv-0319 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   J. PICKETT, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion for a court order directing

18   the defendants to provide him with his legal work. ECF No. 64. In the motion, plaintiff states

19   that he was transferred to a new prison on April 24, 2019, and is currently without his legal

20   paperwork, though he has been told that it should arrive after ten days or after he is seen by the

21   committee. Id. at 1-2. The motion is dated April 28, 2019. Id. at 2.

22          It appears that plaintiff’s legal property will be released to him shortly, if it has not already

23   been released. The motion will therefore be denied. Should plaintiff require additional time to

24   meet any deadline due to the delay in receiving his property, he should file a motion for extension

25   of time explaining what deadlines he needs extended, how long of an extension he needs, and

26   why he needs the extension. Plaintiff may also renew his motion for the return of his property if

27   the prison continues to withhold it.

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a court order (ECF
 2   No. 64) is denied.
 3   DATED: May 8, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
